OPINION — AG — (1) THE WILDLIFE CONSERVATION COMMISSION UNDER THE PROVISIONS OF ARTICLE XXVI, SECTION 4 OF THE OKLAHOMA CONSTITUTION IS AUTHORIZED TO EXPEND WILDLIFE DEPARTMENT FUNDS FOR THE PURPOSE OF ESTABLISHING A RETIREMENT SYSTEM FOR SAID DEPARTMENT'S EMPLOYEES (2) THE WILDLIFE CONSERVATION COMMISSION IS CONSIDERING THE POSSIBILITY OF HAVING A TRUSTEE, BANK OR INSURANCE COMPANY ADMINISTER THE DEPARTMENT'S RETIREMENT PROGRAM. IN SUCH EVENT, IT WOULD BE NECESSARY TO ENTER INTO A WRITTEN AGREEMENT, WHICH WOULD CONTAIN MANY PERTINENT DETAILS NOT AVAILABLE TO THIS OFFICE. THEREFORE, WE ARE UNABLE TO ANSWER YOUR SECOND QUESTION. CITE: OPINION NO. JULY 17, 1959 — STAFFORD, OPINION NO. APRIL 10, 1963 — BREEDEN (LEE COOK)